                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


WANDA LYNNE DIGGS,                               )
                                                 )
        Plaintiff,                               )
                                                 )         NO. 3:20-cv-00016
v.                                               )         JUDGE RICHARDSON
                                                 )
UNITED STATES DEPARTMENT of the                  )
AIR FORCE, et al.,                               )
                                                 )
        Defendants.

                                             ORDER


       Pending before the Court are a Report and Recommendation (“R&R”) of the Magistrate

Judge (Doc. No. 24) and a document entitled “Response to Report and Recommendation to Grant

Defendants’ Motion to Dismiss,” filed by Plaintiff (who is proceeding pro se), which the Court

will construe as Plaintiff’s objections. (Doc. No. 25).

       When a magistrate judge issues an R&R regarding a dispositive pretrial matter, the district

court must review de novo any portion of the R&R to which a proper objection is made. Fed. R.

Civ. P. 72(b)(3). The district judge may accept, reject, or modify the recommended disposition,

review further evidence, or return the matter to the magistrate judge with instructions. Id.

       Fed. R. Civ. P. 72(b)(2) provides that a party may file “specific written objections” to an

R&R, and Local Rule 72.02(a) provides that “Such objections must be written, must state with




     Case 3:20-cv-00016 Document 26 Filed 03/16/21 Page 1 of 2 PageID #: 211
particularity the specific portions of the Magistrate Judge’s report or proposed findings or

recommendations to which an objection is made.”1

       Plaintiff’s response to the R&R, in its entirety, is a quotation from the Bible, Matthew

25:31-36 and Matthew 4:17, along with the statement “May God have mercy on you all.” (Doc.

No. 25). No further timely objections have been filed.

       Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b)(3), the Court has reviewed

de novo the Report and Recommendation, Plaintiff’s response, and the file. Because Plaintiff’s

response does not identify with particularity the specific portions of the R&R to which objections

are made, it fails to meet the requirements of Fed. R. Civ. P. 72 and Local Rule 72.02. Plaintiff’s

purported objections are overruled, and the Report and Recommendation is adopted and approved.

       Accordingly, Defendants’ Motion to Dismiss (Doc. No. 11) is GRANTED. Plaintiff’s

claims against the U.S. Department of Veterans Affairs are DISMISSED without prejudice for

lack of subject-matter jurisdiction, and her claims against the U.S. Department of the Air Force

are DISMISSED with prejudice as time-barred. The Clerk is directed to close the file. This Order

shall constitute final judgment for purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


                                                     ___________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




1
   The Local Rule also provides that any objections must be accompanied by sufficient
documentation including, but not limited to, affidavits, pertinent exhibits, and if necessary,
transcripts of the record to apprise the District Judge of the bases for the objections.

                                                 2



    Case 3:20-cv-00016 Document 26 Filed 03/16/21 Page 2 of 2 PageID #: 212
